THE COURT.
After a judgment for money had been entered against appellant, an undertaking executed by two sureties was given for the purpose of staying execution of the judgment under Code of Civil Procedure, section 942. The sureties failed to qualify. This appellate court has discretion to issue a writ of supersedeas on condition that a proper undertaking be furnished. (Isaak v. Evidon, 197 Cal.App.2d 453 [17 Cal.Rptr. 339]; 3 Witkin, Cal. Procedure, p. 2214.)
The circumstances presented here indicate that respondent will suffer no prejudice if proper security is given. A writ of supersedeas will therefore issue staying the enforcement of the judgment until the expiration of 30 days after the filing of the remittitur upon condition that an undertaking conditioned as provided in Code of Civil Procedure, section 942, is executed and filed in the superior court within 10 days on the part of appellant by a corporate surety authorized to do so under Code of Civil Procedure, section 1056, in one and one-half times the amount of the judgment appealed from. The temporary stay heretofore ordered by this court shall be of no further effect upon the expiration of the tenth day after the filing of this order.